DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-7, and 9-24 are objected to because of the following informalities: 
Regarding claim 1:
It recites:
“wherein two or more of the plurality of signal lines connecting the two or more first electrodes arranged in each of the odd-number electrode rows of the first to K-th electrode rows including in the first touch sensor group to the touch driving circuit overlap with, and insulated from, both the two or more first electrodes arranged in each of the odd-numbered electrode rows, and the one second electrode is arranged in each of the even-numbered electrode rows, among the first to K-th electrode rows including in the second touch sensor group, or
“two or more of the plurality of signal lines connecting the two or more first electrodes arranged in each of the even-numbered electrode rows of the first to K-th electrode rows including in the first touch sensor group to the touch driving circuit overlap with, and are insulated from, both the two or more first electrodes arranged in each of the even-numbered electrode rows, and the one second electrode arranged in each of the odd-numbered electrode rows, among the first to K-th electrode rows including in the second touch sensor group.”
There are a several minor grammatical problems here (and more serious problems detailed below). 

“is arranged in” should probably be just “arranged in”
“electrode rows including in the second touch sensor group” should perhaps be “electrode rows included in the second touch sensor group”
Appropriate correction is required.
Regarding claims 3-7 and 9-24:
They are dependent on claim 1 or contain similar language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, and 9-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
It recites:
“wherein two or more of the plurality of signal lines connecting the two or more first electrodes arranged in each of the odd-number electrode rows of the first to K-th electrode rows including in the first touch sensor group to the touch driving circuit overlap with, and insulated from, both the two or 
“two or more of the plurality of signal lines connecting the two or more first electrodes arranged in each of the even-numbered electrode rows of the first to K-th electrode rows including in the first touch sensor group to the touch driving circuit overlap with, and are insulated from, both the two or more first electrodes arranged in each of the even-numbered electrode rows, and the one second electrode arranged in each of the odd-numbered electrode rows, among the first to K-th electrode rows including in the second touch sensor group.”
Probably what applicant is attempting to claim here (taking just the first paragraph as an example; the second is similar) is that the signal lines connecting the electrodes in the first touch sensor group overlap and are insulated from the electrodes in the second touch sensor group.
But the way the claim is worded this isn’t completely clear. Maybe something along these lines would be clearer (taking just the first paragraph as an example):
“wherein two or more of the plurality of signal lines connecting the two or more first electrodes arranged in each of the odd-number electrode rows of the first to K-th electrode rows included in the first touch sensor group to the touch driving circuit overlap with, and are insulated from, both the two or more first electrodes arranged in each of the odd-numbered electrode rows in the first to K-the electrode rows included in the second touch sensor group, and the one second electrode arranged in each of the even-numbered electrode rows of the first to K-th electrode rows included in the second touch sensor group”
The way the claim is worded it’s not clear exactly what electrodes belong to the second touch sensor group. This kind of language (or something similar) would make it clearer.


Regarding claims 3-7 and 9-24:
They are dependent on claim 1 or contain similar language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0077370 In view of Lee et al. (US 2014/0327649), and further in view of Yang et al. (US 2016/0349889).
	Regarding claim 1:
	Kim discloses:
A touch display device (Fig. 11) comprising: 
a touch panel  including a plurality of touch sensor groups, each touch sensor group  includes a plurality of electrodes and a plurality of signal lines (Fig. 11, where as can be seen there are four groups of electrodes); and 

Kim does not disclose: 
(A) “wherein in each of the plurality of touch sensor groups including a firs touch sensor group and a second touch sensor group:
“two or more first electrodes are arranged in each of odd-numbered electrode rows of the first to K-th electrode rows, and one second electrode is arranged in each of even-numbered electrode rows of the first to K-th electrode rows, wherein the second electrodes are connected to signal lines different from one another, and the first electrodes arranged in an identical column formed by the two or more first electrodes arranged in each of the odd-numbered electrode rows are electrically connected to one signal line in common; or 
“two or more first electrodes are arranged in each of even-numbered electrode rows of the first to K-th electrode rows, and one second electrode is arranged in each of odd-numbered electrode rows of the first to K-th electrode rows, wherein the second electrodes are connected to signal lines different from one another, and the first electrodes arranged in an identical column formed by the two or more first electrodes arranged in each of the even-numbered electrode rows are electrically connected to one signal line in common,” or
(B) “wherein two or more of the plurality of signal lines connecting the two or more first electrodes arranged in each of the odd-number electrode rows of the first to K-th electrode rows including in the first touch sensor group to the touch driving circuit overlap with, and insulated from, both the two or more first electrodes arranged in each of the odd-numbered electrode rows, and the 
“two or more of the plurality of signal lines connecting the two or more first electrodes arranged in each of the even-numbered electrode rows of the first to K-th electrode rows including in the first touch sensor group to the touch driving circuit overlap with, and are insulated from, both the two or more first electrodes arranged in each of the even-numbered electrode rows, and the one second electrode arranged in each of the odd-numbered electrode rows, among the first to K-th electrode rows including in the second touch sensor group.”
Regarding (A):
Lee discloses:
two or more first electrodes are arranged in each of even-numbered electrode rows of the first to K-th electrode rows, and one second electrode is arranged in each of odd-numbered electrode rows of the first to K-th electrode rows, wherein the second electrodes are connected to signal lines different from one another, and the first electrodes arranged in an identical column formed by the two or more first electrodes arranged in each of the even-numbered electrode rows are electrically connected to one signal line in common (as shown in Figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kim the elements taught by Lee.
The rationale is as follows:
Kim and Lee are directed to the same field of art.
Kim shows a touch screen divided into quadrants. Kim has one type of electrodes in each quadrant. Lee shows an alternative electrode pattern that one of ordinary skill in the art could have substituted with predictable results.
(Note that for the rejections that follow it is assumed that Lee’s electrode pattern, e.g., Fig. 2, is duplicated in each quadrant of Kim. These would be the “first sensor group” and “second sensor group,” etc., of the claim)
Regarding (B):
This language is difficult to understand as per the 35 USC 112 rejection above.
But Yang discloses:
wherein two or more of the plurality of signal lines connecting the two or more first electrodes arranged in each of the odd-number electrode rows of the first to K-th electrode rows overlap with, and insulated from, the one second electrode is arranged in each of the even-numbered electrode rows (shown in, e.g., Fig. 2a: the important element here is that the signal lines, instead of being routed to external wiring like in Lee, just cross the other elements below each electrode; that they are insulated follows from the connection method of, e.g., paragraph 47).
From this would follow the claim language:
wherein two or more of the plurality of signal lines connecting the two or more first electrodes arranged in each of the odd-number electrode rows of the first to K-th electrode rows including in the first touch sensor group to the touch driving circuit overlap with, and insulated from, both the two or more first electrodes arranged in each of the odd-numbered electrode rows, and the one second electrode is arranged in each of the even-numbered electrode rows, among the first to K-th electrode rows including in the second touch sensor group (this results from the combination. Yang shows that a signal line can be directed through the display itself, not routed to the outside, and just cross and be insulated from other electrodes. In Yang itself the signal line from the even-numbered rows crosses the odd-numbered rows and vice versa, but Yang does not have more than one touch electrode group. Kim in view of Lee does, and already discloses they are not connected, so in the combination the lines from the first electrode group would cross the second just the same way the even crosses the odd).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kim in view of Lee the elements taught by Yang.
The rationale is as follows:
Kim, Lee, and Yang are directed to the same field of art.
Really the only thing being taught by Yang is that instead of being routed outside the display, lines can cross other electrodes in it by being insulated from them. This can, e.g., allow for a smaller bezel outside the display itself. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 3:
Kim, etc., discloses:
wherein in an area of each of the plurality of touch sensor groups, a size of each of the first electrodes in a row direction is smaller than a size of the second electrode in a row direction (as shown in Lee Fig. 2). 
Regarding claim 4:
Kim, etc., discloses a touch display device as discussed above.
Kim, etc., as discussed so far, discloses:
wherein K is even (there are, e.g., four rows in Lee Fig. 2).
Kim, etc., does not disclose:
“the size of the second electrode corresponds to K/2 times the size of each of the first electrodes.”
Nonetheless this would have been obvious to one of ordinary skill in the art.
The rationale is as follows:
The appropriate size can easily be determined in the course of routine engineering optimization/experimentation. Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in this claim are considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 5:
Kim, etc., discloses:
wherein in an area of each of the plurality of touch sensor groups, the number of first electrodes  arranged in electrode row is identical to the number of the electrode rows in which the second electrodes  are arranged (shown in Lee Fig. 2).
Regarding claim 6:
Kim, etc., discloses:
wherein in an area of each of the plurality of touch sensor groups , a length of the second electrode  in a row direction is greater than a length of the second electrode  in a column direction thereof (Lee Fig. 2). 
Regarding claim 7:
Kim, etc., discloses:
wherein the signal line  connected to the second electrode  is arranged in the column direction, and the signal lines  connecting between the first electrodes  arranged in an identical column are arranged in the column direction (Lee Fig. 1: the lines are in the column direction, which attaching parts in the row direction). 
Regarding claim 9:
Kim, etc., discloses:
wherein each of the second electrode forms one horizontal touch electrode by being electrically connected to the touch driving circuit  through one signal line , and first electrodes  arranged in an identical column of the two or more first electrodes  form one vertical touch electrode by being electrically connected together to the touch driving circuit  through one signal line  (Lee Fig. 1, 2). 
Regarding claim 10:
Kim, etc., discloses:
wherein K is even, and each of the plurality of touch sensor groups  includes (K/2) vertical touch electrodes and (K/2) horizontal touch electrodes intersecting the (K/2) vertical touch electrodes (Lee Fig. 2). 
Regarding claim 11:
Kim, etc., discloses:
wherein signal lines connected to the horizontal touch electrodes included in each of the plurality of touch sensor groups  are arranged to be adjacent to one another (see Lee Fig. 1), wherein one or more signal lines connected to the vertical touch electrodes included in one touch sensor group  are arranged between signal lines connected to the horizontal touch electrodes included in the one touch sensor group  of the plurality of touch sensor groups  and signal lines connected to the horizontal touch electrodes included in another touch sensor group  of the plurality of touch sensor groups  adjacent to the one touch sensor group  (this is not exactly shown by the combination because Kim discloses the multiple groups and Lee discloses the electrode and sensor line structure. Nonetheless in Lee Fig. 1 it can be seen that there is a set of horizontal lines, then vertical lines, then on the other side the other vertical and the other horizontal, so the vertical lines are arranged between the horizontal lines).
Regarding claim 12:
Kim, etc., discloses:
wherein one or more signal lines connected to the horizontal touch electrodes are arranged to be alternated with one or more signal lines connected to the vertical touch electrodes (this is true in the part in the row direction as per Lee Fig. 1). 
Regarding claim 13:
Kim, etc., discloses:
wherein in an area of each of the plurality of touch sensor groups , the first electrodes  are configured to be driving electrodes, and the second electrodes  are configured to be sensing electrodes; or wherein in an area of each of the plurality of touch sensor groups , the second electrodes  are configured to be driving electrodes, and the first electrodes are configured to be sensing electrodes (Lee paragraph 68). 
Regarding claim 19:
Kim, etc., discloses:
wherein each of the plurality of touch sensor groups  comprises a plurality of touch units each representing a touch coordinate point distinguished from one another, and wherein each of the plurality of touch units includes one first electrode and a portion of the second electrode with a size corresponding to the one first electrode (this distribution is shown in the data mapping of, e.g., Lee Fig. 5). 
Regarding claim 20:
Kim, etc., discloses:
wherein the plurality of signal lines include a signal line overlapping one or more the second electrode and not overlapping the first electrode (Lee Fig. 1: the signal lines for the second electrodes don’t overlap the first electrodes, but go to the side). 

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee, and further in view of Yang, and further in view of Tanaka et al. (US 2016/0132152).
Regarding claim 15:
Kim, etc., discloses a touch display device as discussed above.
Kim, etc., does not disclose:
“wherein the touch driving circuit  is configured to drive, when multiple touches distributedly occur in areas of at least two touch sensor groups of the plurality of touch sensor groups , the plurality of electrodes (E) included in the at least two touch sensor groups in which the multiple touches distributedly have occurred, and to sense sequentially the plurality of electrodes (E) included in the at least two touch sensor groups.”
Tanaka discloses:
wherein the touch driving circuit  is configured to drive, when multiple touches distributedly occur in areas of at least two touch sensor groups of the plurality of touch sensor groups , the plurality of electrodes (E) included in the at least two touch sensor groups in which the multiple touches distributedly have occurred, and to sense sequentially the plurality of electrodes (E) included in the at least two touch sensor groups (Fig.s 7A-7B, paragraphs 100-101).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kim, etc., the elements taught by Tanaka.
The rationale is as follows:
Kim, Lee, Yang and Tanaka are directed to the same field of art.
Tanaka discloses a technique that can be used for multiple touches, which is not specifically discussed in Kim, Lee, and Yang. One of ordinary skill in the art could have included it to improve touch detection in this situation.
Regarding claim 16:
Kim, etc., discloses:
wherein the touch driving circuit  is configured to sense sequentially the plurality of electrodes (E) included in the at least two touch sensor groups one by one, or two or more at a time (Tanaka paragraphs 100-101).
Regarding claim 17:
Kim, etc., discloses a touch display device as discussed above.
Kim, etc., does not disclose: 
“wherein the touch driving circuit  is configured to drive, when a single touch occurs in an area of one of the plurality of touch sensor groups , the plurality of electrodes (E) included in the one touch sensor group, and to sense sequentially the plurality of electrodes included in the one touch sensor group.”
(In a way, Kim, etc., does disclose this, in that it senses over the whole display. Assuming this is meant to mean in the one area only, Tanaka teaches this as follows).
Tanaka discloses:
wherein the touch driving circuit  is configured to drive, when a single touch occurs in an area of one of the plurality of touch sensor groups , the plurality of electrodes (E) included in the one touch sensor group, and to sense sequentially the plurality of electrodes included in the one touch sensor group (Fig. 5, paragraph 79).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kim, etc., the elements taught by Tanaka.
The rationale is as follows:
Kim, Lee, Yang and Tanaka are directed to the same field of art.
Tanaka discloses you can sense just in a key area. Since Kim, etc., already has groups, each in its own area, the claimed subject matter follows, and could have been included by one of ordinary skill with predictable results.

Response to Arguments
Applicant's arguments filed 31 August 2021 have been fully considered but they are not persuasive.
Applicant argues that the new language directed to the signal line / electrode structure render the claims allowable over Kim in view of Lee.
The Examiner agrees with this, but really all it takes to meet this language is for the wiring to go across the display itself instead of being routed to the outside. Lee admittedly routes it to the outside. But having it go across the display (and being insulated from electrodes in the display) is extremely common in the art. Yang has now been relied upon to teach this concept. There’s quite a bit of language here but the core concept is quite simple.
It should be noted that some claims have not been rejected over art. The additional touch sensing details disclosed in these claims do not appear to be shown in the prior art of record (this will be further discussed in detail if these claims are ever in allowable form). Previously they were rejected under 35 USC 112: those problems have been resolved by applicant’s amendment. But unfortunately the new language of the claims has introduced new 112 problems, so these claims still cannot be considered allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694